Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figures 6-7 show the central portion including a central point, as set forth in claims 1, 14, 18, but they are not enumerated (the central portion and the central point). Applicant is requested to label a reference to the central portion and central point, and record to the specification.  
No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application, the claim limitation “drive means” for driving the drive shaft in claim 14, line 9 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the “means” is the generic placeholder and not modified by sufficient structure for performing the claimed function.
Since the claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 14 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. See Applicant’s specification, page 7, the drive means is a motor.
If applicant does not intend to have this limitation interpreted under 35 U.S.C.
112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Objections
Claims are objected to because of the following informalities:  
Claim 1, line 18, second end point” should read –a second end point—,
For consistent, claim 14, line 27, “an end point” should read –a second end point--. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9, 12-13, 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karl (US 2005/0273951).
Regarding claims 1 and 18-19, Karl shows an attachment (34, 27, Figure 9) for a personal care device (a toothbrush), the attachment comprising:
at least one treater configured to perform a treatment action (brush); and

wherein the coupler comprises a shaft (27, 34) having a circumferential surface (Figure 9, the shaft 27 intrinsically has a circumferential surface because it is a screw shaft) and a central axis (an axis of the shaft), the shaft protruding from the attachment in a direction away from the at least one treater (Figure 9, the shaft 27 extends away from the brush), and having at least one coupling recess arranged in a portion of the circumferential surface, which is convex at least when see in a cross-section of the shaft perpendicular to the central axis (Figure 9, since the shaft 27 having the threaded end 34 is a rod or cylindrical shape, the outer surface of thread end 34 is convex when seen in a cross-section of the shaft element perpendicular to the central axis), and wherein the at least one coupling recess, when seen in the cross-section of the shaft perpendicular to the central axis, has first and second side portions (Figure 9 below, left and right root portions) and 
a central portion (Figure 9 below) having a central point (a point at the central portion, Figure 9 below), and the first and second side portions being arranged on opposite sides of the central portion (see Figure 9), the first side portion extending from the central point up to a first end point of the coupling recess (Figure 9, the last root portion is nearest to the brush) and the second side portion extending from the central point up to a second end point of the coupling recess, the first end point being further away from the treater than the second end point (the last root is nearest to the stub 18B, Figure 9),

wherein at least one of the first and second side portions of the coupling recess is recessed relative to the sloped surface, seen in a direction parallel to the central axis (Figure 9).

    PNG
    media_image1.png
    786
    696
    media_image1.png
    Greyscale

Regarding claim 9, Karl shows that the sloped surface is plane (Figure 9 above, the slope is generally plane).
Regarding claim 12, Karl shows that the attachment, when coupled to the personal care device, is solely supported by the coupler (Figure 9 above).
Regarding claim 13, Karl shows that a collar (stub 18B) is provided around the shaft.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Karl in view of Goldbaun (US 7682120).
Regarding claim 13, Karl shows all of the limitations as stated in claims 1 and 18-19 above 
two coupling recesses arranged on regions of the circumferential surface of the shaft which are mutually opposite relative to the central axis.
Goldbaun teaches a screw locking mechanism (Figure 1) that has two sets of threads (28) or two sets of recesses (roots, Figure 1) arranged on regions of the circumferential surface of a shaft (screw 22) which are mutually opposite relative to its central axis.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the shaft end thread of Karl to have two set of threads or recesses, as taught by Goldbaun, in order to be quickly screwed into a housing (piece 50) (Col. 4, lines 33 “a screw 22 …a partial turn”).
In doing so, the central point can be one of end points of recesses (see Figure 4 of Goldbaun below).

    PNG
    media_image2.png
    453
    453
    media_image2.png
    Greyscale

Allowable Subject Matter
Claims 14-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the independent claim 14 is free of the prior art because the prior art does not teach or suggest a personal care device including an attachment, a drive shaft, a drive mean (motor), a retaining recess for receiving a coupler, at least one spring member for coupling a coupling recess that has first and second portions opposite to each other (one of them is close to a treater) and a slope surface extending from a central portion including a central point towards to the treater, in combination with the limitations as set forth in claim 14. 
The closest art, Karl teaches a coupling recess, but he fails to disclose a spring member for securely coupling a coupling recess that has specific structures above and a drive shaft, and a motor. Therefore, claim 14 could not be considered an anticipation or an obvious expedient of the combination, the claimed instant invention requires the specific structures of a coupler for reason purposes of the invention. 
Thus, claim 15 is considered to contain allowable subject matter because it is being dependent from the claim 14.
Response to Arguments
Applicant’s arguments with respect to claims filed in 05/17/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522.  The examiner can normally be reached on 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREA WELLINGTON can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/NHAT CHIEU Q DO/Examiner, Art Unit 3724   

/KENNETH E PETERSON/Primary Examiner, Art Unit 3724